Citation Nr: 1506989	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  05-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to a rating in excess of 10 percent for hypothyroidism.

3.  Entitlement to service connection for unspecified depressive disorder with anxious distress.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to December 1994.

With regard to the right shoulder service connection issue, this matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  Initially, this matter was before the Board on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in part, declined to reopen a claim of service connection for a bilateral shoulder disability.  In July 2008, the Board reopened that claim and remanded the appeal for additional development.

In April 2009, the Board denied service connection for a bilateral shoulder disability.  The Veteran appealed that decision to the Court.  Pursuant to an October 2009 Joint Motion for Remand, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the Joint Motion.  In September 2010, the Board granted entitlement to service connection for a left shoulder disorder.  The Board also remanded the claim of entitlement to service connection for a right shoulder disorder for further development.  That claim was again remanded in December 2011, this time for a hearing before a Veterans Law Judge.

In December 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  During that hearing, the Veteran submitted additional evidence, waiving consideration of the agency of original jurisdiction.  38 C.F.R. § 20.1304.  A transcript of that proceeding is available and has been associated with the claims file.

In March 2013, the Board denied service connection for right shoulder disability.  The Veteran appealed that decision to the Court.  In September 2014, the Court issued a mandate that vacated the March 2013 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its June 2014 memorandum decision.

The Board notes that the Veteran was previously represented in this matter before VA by an attorney, including at the time of the March 2013 Board decision.  However, multiple new appointments of representation have followed the March 2013 Board decision.  In May 2013, the Veteran filed a properly executed VA Form 21-22 appointing Tennessee Department of Veterans Affairs as his new representative, therein revoking the prior appointment.  Most recently, in June 2014, the Veteran filed a properly executed VA Form 21-22 appointing Georgia Department of Veterans Services as his new representative, therein revoking the prior appointment.  The Board observes that a letter dated June 18, 2014 from the aforementioned attorney asserted that the Veteran desired for the attorney to continue to represent him in his pending shoulder claim.  However, the attorney had not been the Veteran's established representative for more than a year prior to this correspondence.  Further, after the attorney prepared the June 2014 correspondence, the Veteran submitted the VA Form 21-22 appointing the Georgia Department of Veterans Services as his representative without re-appointing the attorney.  At this time, the Georgia Department of Veterans Services is the Veteran's properly established and recognized representative in these matters before VA.  

As discussed below, the Board additionally finds that the Veteran has filed a timely notice of disagreement (NOD) for the issues of (1) entitlement to a rating in excess of 10 percent for hypothyroidism, (2) entitlement to service connection for unspecified depressive disorder with anxious distress, and (3) entitlement to service connection for erectile dysfunction, requiring the Board to take jurisdiction over the issues for the limited purpose of remanding them to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Right Shoulder

Among the matters discussed in the June 2014 Court memorandum decision is the Court's finding that the Board must present a discussion clarifying a determination of whether the Veteran's lay testimony (indicating that he experienced right shoulder symptomatology during active duty service) is credible evidence in this case.  The Court explained: "Even assuming, as the Secretary contends, that the appellant cannot prevail on a theory of continuity of symptomatology, a remand is required in this case because the Board failed to assess the credibility of the appellant's lay evidence."

The Court directed:

On remand, the Board is reminded that the September 2010 Board decision found the fact that the appellant filed a claim for VA benefits [for bilateral shoulder disability] immediately after his discharge consistent with his longstanding contention that his symptoms began in service, and that there were no internal inconsistencies in the appellant's contentions, which were plausible considering the circumstances of his service.

In this regard, the Board notes that the September 2010 Board decision awarding service connection for left shoulder disability found:

In this case, the evidence showed that the Veteran served sixteen years of active service and was physically active both in sports and in his duty assignment as a missile technician on submarines.  The Veteran's description of his duty assignments and the strenuous manual labor involved in the performance of his duties [was] not exaggerated or aggrandized and is believable.  Further, his explanation for not reporting his shoulder problem at the time of his separation examination is plausible, particularly in light of the fact that he did file a claim for a shoulder disorder with VA immediately after his discharge from service.

The Court explained that "[g]iven the similarity between the appellant's claims but recognizing that VA undertook additional development after the favorable 2010 decision, the Board must ensure that any negative credibility determination is supported with an adequate statement of reasons or bases."

In brief, with reference to the Board's findings in the September 2010 Board decision concerning the credibility of the same testimony, and with consideration of the similarities between the left shoulder issue addressed at that time and the right shoulder issue currently in appellate status (the Veteran's testimony applied to both shoulders similarly), the Board finds the Veteran's testimony indicating that he experienced right shoulder symptomatology during military service to be credible.  In this regard, the Board finds that the Veteran's testimony is credible to the extent that it indicates that the right shoulder symptoms indicated in the February 1995 VA examination report ("discomfort" and "some fine crepitus") were symptoms that had original onset during active duty service.

The Board notes that the Veteran stated during the February 1995 VA examination, consistent with the service treatment records, that he "had no injury to either shoulder."  Accordingly, subsequent indications that the Veteran recalls an in-service injury to the right shoulder are contradicted by his own prior inconsistent testimony including in his testimony immediately following discharge.  Nevertheless, to the extent that the February 1995 VA examination report shows "discomfort" and "some fine crepitus" of the right shoulder, the Board finds that the Veteran's testimony indicating that those symptoms originally manifested during active duty service is credible testimony, and the Board accepts that "discomfort" and "some fine crepitus" of the right shoulder manifested during the Veteran's service.

The Board otherwise finds that the Veteran's testimony is credible to the extent that he indicates that the right shoulder symptoms that manifested in service and were shown in the February 1995 VA examination report have persisted since that time and increased in severity.

Having made the credibility determination required by the Court, the Board turns to additional directives presented in the June 2014 Court memorandum decision.  The Court directed:

If the appellant's lay statements that he experienced shoulder pain in service and since that time are found credible, the Board must reevaluate the underlying basis for the VA physician's favorable opinion and its finding that the opinion was based on an inaccurate premise.  See Coburn v. Nicholson, 19 Vet.App. 427, 432 (2006) ("[R]eliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran.")

This Court directive refers to a September 2008 statement from the Veteran's treating VA physician that states, in its entirety: "It is in my medical opinion, Veteran's current Bilateral Shoulder Disorder is more likely as not related to Veteran's military service.  Pt had injured his shoulders while in the military with documentation.  He has had trouble with them ever since."  The Board has now established that some in-service shoulder symptomatology ("discomfort" and "some fine crepitus") is credibly indicated by the Veteran's post-service testimony, and thus the September 2008 medical opinion does not appear to rely upon a fundamentally inaccurate factual premise.  However, the Board continues to find that the opinion does not provide a sufficient explanation of rationale to resolve the matter in light of contrary information in the current evidentiary record that the opinion does not address and reconcile.  For instance, the January 2011 VA examiner's opinion (although characterized by the Court as inadequate in other respects) explains that the 1995 documentation of shoulder symptoms presents some information that may weigh against concluding that the later diagnosed rotator cuff disability existed at that time: "The Veteran's appointment in 1995 indicates shoulder pain but with out [sic] notably decreased range of motion that would indicate rotator cuff condition found years later."  The brief September 2008 medical opinion does not address or reconcile the contrary indications of record such as the fact that the current right shoulder diagnoses on appeal were not found upon competent medical examination of the Veteran's symptom complaints in 1995 (only arthralgia of the bilateral shoulders was confirmed as a diagnosis at that time).  Including for further reasons discussed below, the Board finds that a remand to develop a fully adequate medical etiology opinion is warranted in this case to facilitate appropriately informed appellate review.

The Court also rejected a finding that VA examination reports had adequately established their conclusions that, in essence, an etiological link between the Veteran's current right shoulder disability and his military service could not be determined without a resort to mere speculation.  The Court found:

Contrary to the Board's finding, it is not clear from the examination reports that the VA examiners considered all pertinent data or provided adequate reasons why they could not render a nexus opinion.  See Jones v Shinseki, 23 Vet.App. 382, 389 (2010) (explaining that "it must be clear from the record that the inability to opine on questions of diagnosis or etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion").   The only reasons provided by the August 2008 examiner for his inability to render an opinion were that an in-service injury "was not documented on exit interview and medical history review completed by veteran at time of discharge," and he "could not find military medical records to support veteran's claim."  Although the January 2011 examiner included additional rationale, he also noted the absence of evidence in the claims file as a reason for his inability to render a nexus opinion and failed to address the appellant's repeated assertions that his condition began in service and has continued to the present....  As noted above, lay evidence does not lack credibility "merely because it is unaccompanied by contemporaneous medical evidence."  [citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed, Cir, 2006)].  Moreover, the Board may violate Buchanan indirectly when it relies on a medical opinion that impermissibly rejects the veteran's lay history solely because it is not corroborated by medical records.  Id.

The Court instructed:

Given that the appellant's claim for a right shoulder disability must be remanded for further evaluation of the appellant's lay evidence and his treating physician's favorable nexus opinion, the Court will also require the Board to provide a more detailed explanation for its finding that the VA examiners considered the appellant's statements and adequately explained why an etiology opinion would require speculation; otherwise, the Board should return the examination reports for clarification or explain why it is not necessary to do so.

In light of the fact that the Board has concluded (above) that the Veteran's statements indicating pertinent in-service right shoulder symptomatology must be considered credible, it appears necessary to afford the Veteran a new VA examination with a medical opinion to determine the most likely etiology of the Veteran's claimed right shoulder disability.  The new medical opinion must be developed with specific attention to the Veteran's credible testimony concerning right shoulder symptoms during his military service.

It is the Board's understanding that obtaining a new VA examination report with a fresh medical opinion to adequately address the record in accordance with the Court's concerns shall suffice in substantial compliance with the Court's directives.  The Board finds that it is not necessary to attempt to return the prior VA examination reports to their authors for clarification of opinions rendered a number of years ago because further appellate analysis shall not rely upon the contested conclusions of the August 2008 and January 2011 VA examination reports that the Court found to be inadequate.  A new VA examination report  with a fresh medical opinion adequately addressing the matter in accordance with the Court's concerns shall permit fully informed appellate review with adequate medical evidence to rely upon.

With careful consideration of the discussion and directives of the Court's June 2014 memorandum decision, and in the interest of ensuring thorough compliance with the directives of the Court, the Board finds that a remand is necessary.  The case must be remanded for the purpose of affording the Veteran an adequate VA examination with medical opinion that considers and addresses the various indications in the pertinent evidence, including his credible testimony concerning in-service right shoulder discomfort and some fine crepitus.

Manlincon Issues

A June 2014 RO rating decision denied the Veteran's claims for an increased rating for hypothyroidism, service connection for unspecified depressive disorder with anxious distress, and service connection for erectile dysfunction.  In July 2014, the Veteran timely filed a notice of disagreement (NOD) initiating an appeal on each of these issues.  As of this time, the NOD has yet to be addressed with a statement of the case (SOC).

The filing of a NOD signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed right shoulder disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner is asked to respond to the following:

(a) Please identify by diagnosis each disability found for the right shoulder.

(b) As to each diagnosed disability, opine whether such is at least as likely as not (a 50% or greater probability) etiologically related to the Veteran's service.  Please specifically discuss the Veteran's testimony concerning his in-service right shoulder symptomatology and note that the Board has found that the testimony is credible to the extent that it indicates that the symptoms shown in February 1995 ("discomfort" and "some fine crepitus") are found to have first manifested during his active duty service.

The examiner is requested to provide a complete rationale for any opinion expressed, based upon the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner's expertise (i.e., additional facts are required, or the provider does not have the needed knowledge or training).

2.  After completion of the above, the AOJ should then review the record and readjudicate the claim on appeal.  If the claim on appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

3.  The AOJ should issue an SOC addressing the issues of entitlement to (1) an increased rating for hypothyroidism, (2) service connection for unspecified depressive disorder with anxious distress, and (3) service connection for erectile dysfunction.  To perfect an appeal of these claims to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

